EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Vani Moodley (Reg. No. 56,631) on April 30, 2021.

The application has been amended as follows: 

Claims 7, 9 and 15  are cancelled.

3. 	Claims 1 and 16 are amended as follows.

(Currently Amended) A peripheral video processing device, comprising:
a plurality of first interfaces to communicably connect the peripheral video device to a camera as a plug in, said first interfaces configured to receive one or more videos from the camera;
		a second interface configured to receive audio from the camera;
		a unit configured to split videos into multiple streams;
		a pass-through processing unit configured to send the original stream as an output without any latency;

one or more processing modules to make one or more customizations to tsplit videos and audio based on the one or more customization requests, wherein the one or more processing modules are configured to determine at least one of an active speaker in one or more received videos and a number of faces in the one or more received videos; and
		an output interface to output customized video and audio.

16. (Currently Amended) A video processing method comprising:
receiving one or more videos through a plurality of first interfaces at a peripheral device plugged in to a camera;
		receiving, at the peripheral device, an audio via a second interface;
	processing, by the peripheral device, the one or more videos and the audio based on the received one or more user inputs comprising splitting the videos into multiple streams and sending, by a pass-through unit the original video stream as an output without any latency; 
receiving, at the peripheral device, one or more user inputs corresponding to one or more customization requests corresponding to the one or more videos received and the audio received;
customizing comprising determining at least one of an active speaker in one or more received videos and a number of faces in the one or more received videos 
outputting, by the peripheral device, the customized 

REASON FOR ALLOWANCE

1.	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method and a device for video processing.

2.	Prior art was found and applied in the previous actions. However, in consideration of applicant’s newly amended claims,  there is not strong motivation or reasoning to combine references to arrive at the claimed invention. Therefore, claims 1-6, 8, 10-14 and 16 are allowed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATE H LUO/Primary Examiner, Art Unit 2488